Filing Date: 4/8/2020
Claimed Domestic Priority:	5/10/2019 (16/409281 DIV)
				3/1/2018 (15/909968 DIV)
Claimed Foreign Priority:	NONE		
Applicant: Peckham et al.
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 6/7/2021 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, since all current claims are directed to Species 2.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
With regard to claim 33, the claim recites “a specific wave vector”.  It is unclear if this limitation is directed to a particular wave vector relative to the device regardless of circumstance, or simply that the light beam is directed to a wave vector that is specific to that circumstance.  This renders the claim indefinite.  For the purposes of examination with regard to the prior art, the latter interpretation will be used.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim merely requires the cathode layer (which is already part of a reflective layer as set forth in claim 27, from which this claim depends) is one of a plurality of reflective surfaces.  All the limitations of this claim are already set forth in claim 27.  Thus this claim fails to further limit the subject matter of claim 27.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27-31 and 33-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haas et al. (US 2018/0255286).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regard to claims 27-31 and 33-35, Hess teaches in Fig 5 and the associated text, the limitations of the instant claims taking the corresponding elements similar to those of the instant Figure 2.  For example, 31D-20D of Haas corresponds to the instant 12R-34R.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-30, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 2010/0053043) in view of Kim et al. (US 2019/0067526) and Koo (US 2009/0078945).
With regard to claim 27, Sakamoto teaches, in Fig 9, a microcavity OLED comprising: a substrate (31); a plurality of subpixels (R/G/B/W sub-pixels), each subpixel comprising: a bottom reflective layer (34) comprising a cathode layer ([0176]); a plurality of organic layers (35) stacked above the cathode layer; an anode layer (36) above the plurality of organic layers; a filler layer (37) above the anode layer; and a top Distributed Bragg Reflector (DBR) layer (32) 
Sakamoto does not explicitly teach that the alternating high refractive index and low refractive index dielectric layers comprise titanium dioxide and silicon dioxide; and that the pixel driving circuit is connected to the cathode layers through vias in the substrate.
Kim teaches, in Fig 4B, that the alternating high refractive index and low refractive index dielectric layers (43) comprise titanium dioxide and silicon dioxide ([0056]) to provide, “high light transmittance, easy deposition, and relatively large difference in index of refraction,” ([0056]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the OLED of Sakamoto with the DBR configuration of Kim to provide high light transmittance, easy deposition, and relatively large difference in index of refraction.
Koo teaches, in Fig 2, that the pixel driving circuit (132-138) is connected to the cathode layers (150) through vias (143) in the substrate (101-140) to, “provide a light emitting device that protects an emitting layer from oxygen and moisture and provides enhanced luminous efficiency,” ([0021]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the OLED of Sakamoto/Kim with the electrode contact of Kim to provide a light 
With regard to claim 28, Sakamoto teaches, in Fig 9, that the top DBR layer has a Bragg wavelength of 525 nm ([0229]).
With regard to claim 29, Kim teaches, in Fig 4B, that the layer thicknesses of the alternating high refractive index titanium dioxide and low refractive index silicon dioxide dielectric layers in the top DBR layer are chosen such that the optical path length of each layer is one quarter of the resonance wavelength of the specified wavelength ([0039]).
With regard to claim 29, Sakamoto teaches, in Fig 5, that the top DBR layer comprises between 3-6 pairs of alternating high refractive index titanium dioxide and low refractive index dielectric silicon dioxide layers (see figure in third region).
With regard to claim 34, Sakamoto teaches, in Fig 9, that the cathode layer of each of the plurality of subpixels doubles as one of a plurality of reflective surfaces ([0077]).
With regard to claim 35, Sakamoto teaches, in Fig 9, that the DBR in each of the plurality of subpixels is operatively tuned for each output wavelength ([0079]).
Claims 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 2010/0053043) in view of Kim et al. (US 2019/0067526), Koo (US 2009/0078945) and Riley, JR. et al. (US 20190064532).
With regard to claim 31, Sakamoto/Kim/Koo teach most of the limitations of this claim as set forth above with regard to claim 27.
Sakamoto/Kim/Koo do not explicitly teach a directional optical guiding surface above the top DBR layer.
Riley teaches, in Fig 11, a directional optical guiding surface (100) above the top DBR layer (102, of Sakamoto), “for imprinting a desired far-field intensity on an illumination source,” ([0134]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the OLED of Sakamoto/Kim/Koo with the optical guiding surface of Riley for imprinting a desired far-field intensity on an illumination source.
With regard to claim 33, Sakamoto teaches, in Fig 9, that the directional optical guiding surface directs the light beam at a specific spatial wave vector ([0134], the desired vectors to achieve the desired intensity).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJ R GUPTA/Primary Examiner, Art Unit 2829